DETAILED ACTION
The Examiner’s Amendment in the previous Office action incorrectly quoted a portion of claim 1 to be amended. A correction is set forth below.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Tulino (Reg. No. 48,317) on 10 November 2021.
The application has been amended as follows—
Claim 1, lines 6-11: kindly amend “replacing the last two down-sampling layers of ResNet-101 (residue network with 101 layers) with dilated convolution (Fisher Yu and Vladlen Koltun, Multi-scale context aggregation by dilated convolutions, CoRR, vol.abs/1511.071122, 2015) with dilation rate 2-, obtaining the preliminary depth prediction sub-network; and” to –replacing the last two down-sampling layers of ResNet-101 (residue network with 101 layers) with dilated convolution with dilation rate 2-, obtaining the preliminary depth prediction sub-network; and”—

The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1: “replacing the final full connected layer of the preliminary depth prediction sub -network with four dilated convolutions of different dilation rates to formulate a spatial pyramid pooling scheme; the dilation rates are 6,12,18,24, separately, obtaining the depth prediction su b-network; (3) constructing the depth enhancement sub-network: using high-frequency filter to extract the high-frequency information of the color image and using several convolutional layers to extract the features of the high-frequency information as one of the inputs of depth enhancement sub-network; the input branch of depth map is a CNN structure comprising three same up-sampling modules, each including a convolutional layer, a standard skip structure and a deconvolutional layer; each module up-samples the resolution of depth map at a scale of 2; and concatenating the above two branches together and using a convolution operation to obtain the final output depth map; obtaining the depth enhancement sub-network; and (4) training the whole network composed by step (2) and step (3).”

Duan et al. (High Quality Depth Estimation from Monocular Images Based on Depth Prediction and Enhancement Sub-networks, 23-27 July 2018, IEEE International Conference on
Multimedia and Expo) appears to disclose all the limitations of claim 1. However, this reference was published in July 2018, whereas the effective filing date of the claimed invention is 14
March 2018. Duan does not qualify as prior art.

Fu et al. (A Compromise Principle in Deep Monocular Depth Estimation, August 2017, arXiv,
Pages 1-11) discloses the first half of the “(2)” limitation (regarding “replacing the last two down - sampling layers...”) in Fig. 1 and on page 4: “Therefore, on top of the shared convolutional layers, additional convolutional layers (c1 and c2) are used to obtain local structural and contextual information. In contrast to the regression branch, we skip the subsampling operation in the max-pooling layers and employ the dilated convolution technique (c2) [55], which introduces zeros to increase the convolution field to exploit large receptive field information in the fine resolution feature map, as shown in Fig. 2.” However, the remainder of the claim is not taught.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661